Duckworth, Chief Justice.
This case involves the review of a decision made by the Board of Adjustment of the City of East Point, which was brought by the mayor in his official capacity, in which it is alleged that the city had adopted the procedure for zoning and planning under Code (Ann. Supp.), Ch. 69-8 (Ga. L. 1946, p. 191) by the passage of a proper resolution. The case is thus one at law authorized by Code (Ann. Supp.), § 69-827, and the Court of Appeals and not the Supreme Court has jurisdiction to review such cases. Code (Ann.) §§ 2-3704, 2-3708. The answer of the defendant, contending that the resolution adopted by the city is unconstitutional, and that he is being deprived of his property without due process of law and of equal protection in violation of stated Code sections, involves the constitutionality of a municipal ordinance and application only of the State and Federal Constitutions, which is within the jurisdiction of the Court of Appeals. Jarvis v. State, 197 Ga. 704 (30 S. E. 2d 484); Baker v. State, 198 Ga. 291 (31 S. E. 2d 397); Dade County v. State, 203 Ga. 280 (46 S. E. 2d 345); Moore v. City of Tifton, 207 Ga. 443 (62 S. E. 2d 182); Shipman v. Johnson, 210 Ga. 174 (78 S. E. 2d 515); Beard v. City of Atlanta, 211 Ga. 25 (83 S. E. 2d 594). Accordingly, the case must be

Transferred to the Court of Appeals.


All the Justices concur.